UNPUBLISHED



                                                     FILED: September 1, 2015


                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                     No. 14-4782
                                (5:13-cr-00128-FL-1)


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

GARY STARKIE,

                     Defendant - Appellant.




                                       O R D E R



      Gary Starkie has filed a petition for panel rehearing or

rehearing en banc challenging his conviction and sentence under

the   Armed    Career      Criminal     Act   (“ACCA”),   18   U.S.C.   §   924(e)

(2012),   in       light   of   the   Supreme   Court’s   recent   decision     in

United States v. Johnson, 135 S. Ct. 2551 (2015).                  We grant the

petition for panel rehearing and direct the parties to submit

supplemental briefs addressing whether, in light of Johnson, the

district court committed reversible error by classifying Starkie

as an armed career criminal under the ACCA.
    By separate order, the Clerk will establish an appropriate

briefing schedule.

    Entered at the direction of the panel: Judge Motz, Judge

King, and Senior Judge Hamilton.


                                       For the Court

                                       /s/ Patricia S. Connor, Clerk




                                   2